Order entered March 25, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01278-CV

                        DENNIS JAMES POLEDORE, JR., Appellant

                                                V.

                            CHERI YOLANDA DANIEL, Appellee

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-10565

                                            ORDER
       Before the Court is appellant’s motion requesting that the Court suspend the requirement

that a party who files a document in paper form file the original plus eleven copies. See TEX. R.

APP. P. 9.3(b)(1). We GRANT appellant’s motion. Appellant shall file his original brief with

this Court and serve counsel for appellee a copy of his brief.

       Appellant’s brief is overdue. On the Court’s own motion, we extend the deadline to

April 15, 2019.

                                                       /s/   KEN MOLBERG
                                                             JUSTICE